DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          The independent claims recite the limitation “determine data associated with a vital sign of the occupant based on the reflected signal” but said limitation is a genus claim with the scope that goes well beyond what is disclosed in the original disclosure (which only discloses the vital signal processing method disclosed in the US Patent Application number 15/872677 in the Paragraph [0104] in the original disclosure)(see LizardTech, 424 F.3d at 1346, 76 USPQ2d at
The description of one method for creating a seamless DWT does not entitle the inventor….to claim any and all means for achieving that objective”. Id., at 1731, “the problem is that the specification provides only one method for creating a seamless DWT, which is to “maintain updated sums” of DWT coefficients. Yet Claim 21 is broader than Claim 1 because it lacks the “maintain updated sums” limitations. Because there is no limitations in Claim 21 as to how the seamless DWT is accomplished, Claim 21 refers to taking a seamless DWT generically.”)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 12-15, 20-25 and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breed 2009/0261979 (hereinafter Breed)

          Regarding Claims 1 and 13. Breed discloses a sensor (Abstract), comprising:
a transmission circuitry configured to transmit a radar beam to an occupant in a vehicle seat (Figs. 1 and 2; Paragraphs [0073]-[0074], plurality of transducers or transmitter/receivers transmitting, [0088]; Paragraph [0089], radar; Paragraphs [0312]-[0316], section 6.4 radar)

a reception circuitry configured to receive a reflected signal, the reflected signal being a reflection of the radar beam from the occupant (Figs. 1 and 2; 6, 8, 10, 12, 14, 16; Paragraph [0074], plurality of transducers or transmitter/receivers receiving, [0088]; Paragraph [0089], radar; Paragraphs [0312]-[0316])

a controller configured to determine data associated with a vital sign of the occupant based on the reflected signal (Paragraph [0088], presence or absence of an occupant, is the data associated with a vital sign of the occupant; Paragraph [0090], processor 20; [0096]; [0123]; Paragraphs [0312]-[0316])

          Regarding Claim 2. Breed discloses an interface circuitry configured to transmit data from and receive data by the sensor (Fig. 9; Paragraphs [0115]; [0123])

          Regarding Claims 3 and 14. Breed discloses the controller is further configured to transmit the data associated with the vital sign of the occupant to an external component using the interface circuitry (Paragraph [0085], transmit to remote facility; [0095], usage of phone or other communication system; [0249], image sent to remote site; [0277]-[0278]; [0327]-[0330])

          Regarding Claim 4. Breed discloses the vital sign is a heart rate, a respiratory rate, or a blood pressure rate of the occupant, or a combination thereof (Paragraph [0097]; [0099], heartbeat; [0289]) 

          Regarding Claim 5. Breed discloses a non-transitory memory storage configured to store the data associated with the vital sign of the occupant (Paragraph [0086])

          Regarding Claim 6. Breed discloses the reception circuitry comprises a plurality of antennas arranged in an array configuration within a seat portion of a vehicle seat assembly (Paragraph [0074], plurality of transducers or transmitter/receiver, considered an array; Paragraph [0088], transducers 12, 14, 16 can be antenna placed in the seat; Paragraphs [0108]-[0109], array receivers; Paragraph [0313], received by a phase array)

          Regarding Claim 7. Breed discloses the transmission circuitry comprises a plurality of antennas arranged in an array configured within a seat portion of a vehicle seat assembly (Paragraph [0074], plurality of transducers or transmitter/receiver, considered an array; Paragraph [0088], transducers 12, 14, 16 can be antenna placed in the seat)

          Regarding Claims 12 and 21. Breed discloses the radar beam comprises a continuous RF signal, a pulsed RF signal, a modulated RF signal, or a combination thereof (Paragraph [0074], emit or receive continuous signal, etc) 

          Regarding Claim 15. Breed discloses analyzing, storing, or displaying the data associated with the vital sign of the occupant, or a combination thereof (Paragraph [0123]; [0279])

          Regarding Claim 20. Breed discloses the vital sign is a first vital sign, the method further comprising receiving, from an external source, a second vital sign of the occupant and, based thereon, determining a combined data associated with the second vital sign and the first vital sign ([0097]; [0099]; Fig. 9, use of other sensors in combination)

          Regarding Claim 22. Breed discloses a vehicle seat (Figs. 1-2), comprising:
a seat portion (Figs. 1-2);
a non-transitory memory storage;

a plurality of antennas configured in an array configuration within the seat portion (Paragraph [0074], plurality of transducers or transmitter/receiver, considered an array; Paragraph [0088], transducers 12, 14, 16 can be antenna placed in the seat)

a transmission circuitry coupled with the plurality of antennas, the transmission circuitry configured to transmit, over one or more of the plurality of antennas, a radar beam to an occupant in the vehicle seat (Paragraph [0074], plurality of transducers or transmitter/receivers receiving, [0088]; Paragraph [0089], radar; Paragraphs [0312]-[0316])

a reception circuitry coupled with the plurality of antennas, the reception circuitry 

configured to receive, over one or more of the plurality of antennas, a reflected signal that is a reflection of the radar beam from the occupant (Paragraph [0074], plurality of transducers or transmitter/receivers receiving, [0088]; Paragraph [0089], radar; Paragraphs [0312]-[0316]); 

and a controller configured to:
determine data associated with a vital sign of the occupant based on the reflected signal (Paragraph [0088], presence or absence of an occupant, is the data associated with a vital sign of the occupant; Paragraph [0090], processor 20; [0096]; [0123]; Paragraphs [0312]-[0316]); and

store the data associated with the vital sign of the occupant in the non-transitory memory storage (Paragraph [0086])

          Regarding Claim 23. Breed discloses the controller is further configured to determine occupancy of the vehicle seat by the occupant and, based thereon, transmitting the radar beam (Paragraph [0073]; Paragraph [0088]; Paragraph [0090], processor 20; [0096]; [0123]; Paragraphs [0312]-[0316])

          Regarding Claim 25. Breed discloses the plurality of antennas are arranged in a generic pattern configuration, wherein each antenna is a transmitting antenna and a receiving antenna Paragraph [0074], plurality of transducers or transmitter/receivers; [0088]; Paragraph [0089], radar)

          Regarding Claim 28. Breed discloses the controller is further configured to provide, to an external component on a vehicle that the vehicle seat is mounted, data associated with the vital sign to be displayed by the external component (Paragraph [0085]; [0095]; [0249], image sent to remote site to be displayed at the remote site; [0277]-[0278]; [0327]-[0330])

          Regarding Claim 29. Breed discloses the radar beam comprises a continuous RF signal, a pulsed RF signal, a modulated RF signal, or a combination thereof  (Paragraph [0074], emit or receive continuous signal, etc)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Breed 2009/0261979.

          Regarding Claims 8 and 16. Breed discloses the controller is further configured to calibrate the transmission circuitry to direct the radar beam to a heart location on a rib cage of the occupant (Paragraph [0099]; [0108], use of single beam scanning back and forth, up and down across the occupant, that obviously would include the heart location. Note that the claim does not recite that the radar beam is directed only to a heart location)

          Regarding Claim 9. Breed discloses the transmission circuitry is configured to direct the radar beam to a posterior upper limb portion of the occupant Paragraph [0099]; [0108], use of single beam scanning back and forth, up and down across the occupant, that obviously would also include the posterior upper limb portion. Note that the claim does not recite that the radar beam is directed only to posterior upper limb portion)

          Regarding Claim 24. Breed discloses using any number of antennas (Paragraph [0074]). Although Breed does not explicitly disclose a plurality of N number of antennas are arranged in a generic pattern configuration, wherein an M number of antennas are transmitting antennas and an (N-M) number of antennas are receiving antennas, N being a positive integer greater than 1 and M being a positive integer, it would have been obvious, absent criticality, to have a plurality of antennas in said generic pattern depending on the user’s design criteria.

8.          Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Breed 2009/0261979 in view of Kirino et al., US-PGPUB 2017/0187119 (hereinafter Kirino)

          Regarding Claims 10 and 17. Breed discloses the controller is further configured to determine a position of the occupant in the vehicle seat based on an estimated time delay, an amplitude, or a phase of the reflected signal(Paragraph [0123]; Paragraph [0313], transmitter/receiver in phase array operation; Paragraph [0206]-[0207] for acoustic system)

Breed does not explicitly disclose based thereon, to adjust one or more phase shifters in the transmission circuitry.

Kirino discloses phase shifting transmission of the radar beam so as to directivity of the transmission antenna can be changed in any desired location (Paragraph [0225])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Kirino and adjust one or more phase shifters in the transmission circuitry so as to directivity of the transmission antenna can be changed in any desired location and accurately detect the occupant in the vehicle.

9.          Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Breed 2009/0261979 in view of Davis et al., US-PGPUB 2005/0195103 (hereinafter Davis) 

          Regarding Claims 11 and 18. Breed discloses the controller is further configured to determine a position of the occupant in the vehicle seat based on an estimated time delay, an amplitude, or a phase of the reflected signal (Paragraph [0123]; Paragraph [0313], transmitter/receiver in phase array operation)

Breed does not explicitly disclose based thereon, to adjust one or more phase shifters in the reception circuitry

Davis discloses phase array, which includes phase shifting both the transmission and reception for better beam control of radar beam (Paragraph [0002])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Davis in Breed and adjust one or more phase shifters in the reception circuitry, so as to have better beam control in detecting the presence of the occupant in a vehicle.


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Breed 2009/0261979 in view of Matsumura, US Pat No. 4,168,499 (hereinafter Matsumura)

          Regarding Claim 26. Breed discloses a plurality of transducers (Paragraph [0074], plurality of transducers or transmitter/receivers and radar (Paragraphs [0312]-[0316]);

Breed does not disclose a plurality of circulators, wherein the transmission circuitry and the reception circuitry are coupled to each antenna using a respective circulator.

Matsumura discloses a conventional radar, comprising a transmitter/receiver coupled to antenna using a circulator (Fig. 1; Col. 2, lines 50-65)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Matsumura in Breed and have a plurality of circulators, wherein the transmission circuitry and the reception circuitry are coupled to each antenna using a respective circulator, since it only requires using a conventional radar system.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865